DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 11 June 2020 and 10 November 2021. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13, 15, 17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuma (JP2009281775 translation).
	Referring to Claim 1, Kazuma teaches calibrating (Fig. 3 [0038]) two receiving units (Fig. 1 #42/43; [0028]) of a radar sensor that includes an array of receiving antennas formed by two sub-arrays (Fig. 1 AR1-AR4; [0026] and [0030]) and an evaluation unit (Fig. 1 #6; [0028]), which is configured to carry out an angle estimation for located radar targets based on phase differences between signals received by the receiving antenna (Fig. 2 [0036-0037]), each of the two receiving units including parallel reception paths for the signals of the receiving antennas of one of the sub-arrays (Fig. 1 CH1-CH4; [0027] and [0030]), the method comprising the following steps: analyzing the received signals and deciding whether a multi-target scenario or a single-target scenario is present (Fig. 3 S260; [0045]); based on deciding the single-target scenario is present, measuring phases of the signals received in the sub-arrays ([0040]) and calculating a phase offset between the two sub- arrays (Fig. 3 #270; [0046] and [0052]); and calibrating the phases in the two receiving units based on the calculated phase offset ([0053]).
	Referring to Claim 13, Kazuma teaches wherein a quality of an angle estimation function is assessed for deciding whether the multi-target scenario or the single-target scenario is present; [0046] and [0067-0068].
	Referring to Claim 15, Kazuma teaches wherein separate angle estimation functions are formed for the two sub-arrays and a quality of each of the angle estimation functions is assessed for deciding whether the multi-target scenario or the single-target scenario is present; [0046] and [0067-0068].
	Referring to Claim 17, Kazuma teaches wherein the radar sensor is an FMCW radar sensor, and wherein a transmit signal is modulated in each measuring cycle according to a sequence of consecutive frequency ramps, in which multiple phase offsets are determined in each measuring cycle, in each case for one of the frequency ramps, and measured phase offsets are statistically evaluated to form a correction value for the calibration; [0034-0035], [0052] and [0065].
	Referring to Claim 23, Kazuma teaches two receiving units; an array of receiving antennas formed by two sub-arrays; an evaluation unit configured to carry out an angle estimation for located radar targets based on phase differences between signals received by the receiving antennas; and a control unit configured to control functions of the radar sensor; wherein each of the receiving units includes parallel reception paths for signals of the receiving antennas of one of the sub-arrays; wherein the control unit is configured to: analyze the received signals and deciding whether a multi-target scenario or a single-target scenario is present; based on deciding the single-target scenario is present, measure phases of the signals received in the sub-arrays and calculate a phase offset between the two sub-arrays; and 100438122.1 7calibrate the phases in the two receiving units based on the calculated phase offset; See citations and rejection of Claim 11 above.

Claim(s) 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loesch (US PGPub 2017/0045609).
	Referring to Claim 12, Loesch teaches phase calibration ([0001]) of two transmitting units (Fig. 1 #12; [0024]) of a radar sensor (Fig. 1 #10; [0024]), which includes a real array of receiving antennas (Fig. 1 #14; [0024]) and an evaluation unit (Fig. 1 #16; [0024]), which is designed to carry out an angle estimation for located radar targets based on phase differences between signals received by the two receiving antennas (Fig. 3 step S1; [0071]), each of the transmitting units feeding at least one of the transmitting antenna, and the transmitting antennas belonging to different transmitting units being offset from one another in a direction of the array in such a way that when using both transmitting units, the real array is expanded by a virtual array (Fig. 1), the method comprising the following steps: analyzing the received signals and deciding whether a multi-target scenario or a single-target scenario is present (Step S3 and S4; [0073-0074]);100438122.1 5based on deciding the single-target scenario is present, measuring phases of the received signals and calculating a phase offset between the real array and the virtual array (Step S5 ;[0075]); and calibrating phases in the two transmitting units based on the calculated phase offset (Step S6; [0075]).
	Referring to Claim 14, Loesch teaches wherein a quality of an angle estimation function is assessed for deciding whether the multi-target scenario or the single-target scenario is present; [0051] and [0074].
	Referring to Claim 16, Loesch teaches wherein separate angle estimation functions are calculated for the real array and for the virtual array and a quality of both of the angle estimation functions is assessed for deciding whether the multi-target scenario or the single- target scenario is present; Step S5 and associated text.
	Referring to Claim 20, Loesch teaches wherein the calibration is carried out in each measuring cycle; [0015-0017].
	Referring to Claim 24, Loesch teaches  two transmitting units; a real array of receiving antennas; an evaluation unit which is configured to carry out an angle estimation for located radar targets based on phase differences between signals received by the receiving antennas; and a control unit configured to control functions of the radar sensor; wherein each of the transmitting units feeds at least one of the transmitting antenna, and the transmitting antennas belonging to different transmitting units being offset from one another in a direction of the array in such a way that a real array, when using both transmitting units, is expanded by a virtual array; wherein the control unit is configured to: analyze the received signals and deciding whether a multi-target scenario or a single-target scenario is present; based on deciding the single-target scenario is present, measure phases of the received signals and calculate a phase offset between the real array and the virtual array; and calibrate phases in the two transmitting units based on the calculated phase offset; See citations and rejection of Claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuma in view of Loesch.
	Referring to Claim 19, Kazuma teaches the calibration, but does not explicitly disclose nor limit wherein the calibration is carried out in each measuring cycle.
	However, Loesch teaches wherein the calibration is carried out in each measuring cycle; [0015-0017].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kazuma with the constant calibration as taught by Loesch so as to increase accuracy.
	Referring to Claim 21, Kazuma as modified by Loesch teaches wherein the angle estimation is carried out in each measuring cycle based on phase correction values that have been obtained in the same measuring cycle via the calibration; [0035] and [0064].

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch in view of Kazuma.
	Referring to Claim 18, Loesch teaches the radar sensor, but does not explicitly disclose nor limit wherein the radar sensor is an FMCW radar sensor, and wherein a transmit signal is modulated in each measuring cycle according to a sequence of consecutive frequency ramps, in which multiple phase offsets are determined in 100438122.1 6each measuring cycle, in each case for one of the frequency ramps, and measured phase offsets are statistically evaluated to form a correction value for the calibration.
	However, Kazuma teaches wherein the radar sensor is an FMCW radar sensor, and wherein a transmit signal is modulated in each measuring cycle according to a sequence of consecutive frequency ramps, in which multiple phase offsets are determined in 100438122.1 6each measuring cycle, in each case for one of the frequency ramps, and measured phase offsets are statistically evaluated to form a correction value for the calibration; [0034-0035], [0052] and [0065].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loesch with the FMCW radar sensor and processing as taught by Kazuma as the use of FMCW is well known in the art and the processing allows for obtaining reliable values for calibration.
	Referring to Claim 22, Loesch as modified by Kazuma teaches wherein the angle estimation is carried out in each measuring cycle based on phase correction values that have been obtained in the same measuring cycle via the calibration; See citations of Claim 21 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646